Citation Nr: 1724450	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-21 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for right knee degenerative joint disease (DJD) prior to March 19, 2009; and higher than 10 percent thereafter.

2.  Entitlement to an initial compensable rating for left knee DJD prior to January 25, 2005; and higher than 20 percent thereafter. 

3.  Entitlement to an initial disability rating higher than 20 percent for right knee instability.

4.  Entitlement to an initial disability rating higher than 20 percent for left knee instability.

5.  Entitlement to an initial disability rating higher than 50 percent for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to February 1979 and from February 1991 to May 1991.  He also served in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decisions issued in May 2010 by a Department of Veterans Affairs Regional Office (RO).

The May 2010 rating decision granted service connection for right knee degenerative joint disease (DJD) with a noncompensable (zero percent) rating from September 19, 2003, to May 18, 2009, with a 10 percent rating thereafter; and service connection for left knee DJD/limitation of extension with a noncompensable rating from September 19, 2003, to January 25, 2005, and a 10 percent rating thereafter.  

In a rating decision dated in August 2013, the RO granted service connection for instability of the left and instability of the right knee with a rating of 10 percent, each knee, effective June 29, 2011.  The Board considers these awards to be part of the initial knee ratings already on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Additionally, on a finding of clear and unmistakable error, the RO granted an earlier effective date of March 19, 2009, for the initial 10 percent rating for right knee DJD.

In April 2015, the Veteran testified in a Board hearing before the undersigned Veterans Law Judge.

In June 2015, the Board remanded the bilateral knee rating claims, as well as a claim of service connection for sleep apnea, for additional development.

In a rating decision dated in September 2015, the RO granted service connection for sleep apnea with a rating of 50 percent effective June10, 2010.  Thus, that issue is no longer on appeal.

The RO also granted "service connection for limitation of extension of the left knee (previously rated as degenerative joint disease (DJD) of the left knee)" with a rating of 20 percent effective January 25, 2005; and increased the rating for the Veteran's service-connected left and right knee instability disabilities to 20 percent, each knee, effective June 29, 2011.

The issues of entitlement to an initial compensable rating for the knees are addressed in the decision below.  The issues remaining on appeal are addressed in the remand section following the decision.  


FINDINGS OF FACT

1.  Prior to March 19, 2009, the Veteran's right knee disability was manifested by painful motion.

2.  Prior to January 25, 2005, the Veteran's left knee disability was manifested by painful motion.



CONCLUSIONS OF LAW

1.  Prior to March 19, 2009, the criteria for assignment of at least a 10 percent rating for right knee disability were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016). 

2.  Prior to January 25, 2005, the criteria for assignment of at least a 10 percent rating for right knee disability were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, DC 5260 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the June 2015 decision, the Board characterized the initial rating claims for right and left knee DJD as one where a 10 percent rating is already in effect.  While this is accurate, from March 19, 2009 (right knee) and January 25, 2005 (left knee), as noted in the introduction, a zero percent rating was made effective September 19, 2003, which was the date of the award of service connection.  Thus, that aspect of the appeal is also before the Board.

The noncompensable disability rating was assigned under 38 C.F.R. § 4.71a, DC 5003 for arthritis, which provides that the disease will be rated on limitation of motion of affected parts, as arthritis, degenerative.  In this regard, DCs 5260 and 5261 provide for disability ratings for limitation of flexion and extension of the knees.  

In the May 2010 rating decision granting service connection, the RO recognized that the Veteran complained of painful motion of the knees in statements and during a March 2004 VA examination.  The RO granted the 10 percent ratings based on when arthritis was shown as painful motion with evidence of arthritis can warrant a 10 percent rating.  See 38 C.F.R. § 4.59.

However, the United States Court of Appeals for Veterans Claims (Court) held that painful motion is entitled to at least the minimum compensable rating for a joint even if arthritis is not shown.  See Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  A 10 percent rating is the minimum compensable rating for limitation of motion of the knee.  See 38 C.F.R. § 4.71, DCs 5260, 5261.  Therefore, the Board concludes that at least a 10 percent rating is warranted for both the right knee disability prior to March 19, 2009, and for the left knee disability prior to January 25, 2005.
 
This intermediary grant of benefits does not prejudice the Veteran.  The remaining right and left knee rating issues are addressed in the remand section.


ORDER

Prior to March 19, 2009, a 10 percent rating for right knee disability is granted, subject to the law and regulations governing payment of monetary benefits.

Prior to January 25, 2005, a 10 percent rating for left knee disability is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

In light of the decision above, the right and left knee rating issues based on limitation of motion are as follows:  (1) entitlement to an initial rating higher than 10 percent for right knee DJD and (2) entitlement to an initial rating higher than 10 percent for left knee DJD prior to January 25, 2005; and higher than 20 percent thereafter. 

In August 2015 the Veteran was afforded a VA knee examination pursuant to the Board's June 2015 remand.  In the ensuing report, the examiner also stated that muscle strength was normal.  However, in correspondence dated in October 2015, the Veteran complained of bilateral knee weakness, buckling and giving way, along with pain and "instability to the front and rear."  As there is an indication that the Veteran's bilateral knee disabilities may have worsened since last examined, the Veteran should be afforded a new examination.  Moreover, the examination should comply with Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  

In a rating decision dated in September 2015, the RO granted service connection for sleep apnea with a rating of 50 percent, and in October 2015 the Veteran filed a notice of disagreement (NOD) regarding the assigned rating.  Accordingly, the Veteran must be issued a statement of the case (SOC) in order to permit him to perfect an appeal of this issue.  See 38 C.F.R. § 19.9(c); Manlicon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC).  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran an SOC on the issue of an initial disability rating higher than 50 percent for sleep apnea.  The Veteran must be informed that in order to perfect an appeal of the issue, he must timely file a substantive appeal, following the issuance of the SOC.  If the appeal is perfected, and after any further action deemed warranted, certify the matter to the Board.

2.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected right and left knee disabilities.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests should be conducted, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the right knee and the left knee in both weight-bearing and non-weight-bearing circumstances, and the range of motion of the uninjured joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on range of motion of the right knee and the left knee and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the right knee and the left knee and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost.

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee and the left knee and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost.

e. State whether there is recurrent subluxation or lateral instability of the right knee and the left knee and, if so, whether it is slight, moderate, or severe.

f. Comment on the impact of the Veteran's service-connected bilateral knee disabilities on his occupational functioning.

A complete rationale should be provided for all opinions reached.

3.  Finally, readjudicate the claims.  If any benefit sought is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

